                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RONALD FULLER,

               Plaintiffs,
                                                       Civil Action 2:18-cv-1722
                                                       Chief Judge Edmund A. Sargus, Jr.
       v.                                              Magistrate Judge Chelsey M. Vascura

JOHN DOE CORPORATION, et al.,

               Defendants.

                                            ORDER

       Plaintiff brings this action against John Doe and John Doe Corporation, alleging violations

of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Ohio

Consumer Sales Practices Act (“CSPA”), Ohio Revised Code §1345.02 et seq. This matter is

before the Court for consideration of Plaintiff’s Motion for Expedited Discovery to Ascertain the

Identities of “John Doe” Defendants (ECF No. 2.) Through this Motion, Plaintiff seeks to

conduct limited discovery from a non-party Revenue Management Group, LLC, Comerica, Inc.

(“RMG”) and/or telephone services providers in order to determine Defendants’ identities and

contact information. For the reasons that follow, Plaintiff’s Motion is GRANTED.

       Federal Rule of Civil Procedure 26 governs the timing and sequence of discovery. Rule

26(d) provides as follows:

               (1) Timing. A party may not seek discovery from any source before the
               parties have conferred as required by Rule 26(f), except in a proceeding
               exempted from initial disclosure under Rule 26(a)(1)(B), or when
               authorized by these rules, by stipulation, or by court order.

               (2) Sequence. Unless, on motion, the court orders otherwise for the parties’
               and witnesses’ convenience and in the interests of justice:

                      (A) methods of discovery may be used in any sequence; and
                       (B) discovery by one party does not require any other party to delay
                       its discovery.

Fed. R. Civ. P. 26(d). Thus, Rule 26(d) vests the district court with discretion to order expedited

discovery. Lemkin v. Bell’s Precision Grinding, No. 2:08-CV-789, 2009 WL 1542731, at *1

(S.D. Ohio June 2, 2009) (citing Qwest Communs. Int’l, Inc. v. Worldquest Networks, Inc., 213

F.R.D. 418, 419 (D. Colo. 2003)). Courts considering motions for expedited discovery typically

apply a good cause standard. Lemkin, 2009 WL 1542731, at *2 (citations omitted). The burden

of demonstrating good cause rests with the party seeking the expedited discovery. Id. (citation

omitted). The moving party may establish good cause by demonstrating that “‘the need for

expedited discovery, in consideration of the administration of justice, outweighs the prejudice to

the responding party.’” Id. (quoting Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273,

276 (N.D. Cal. 2002)). In addition, the scope of the requested discovery is also relevant to a good

cause determination. Lemkin, 2009 WL 1542731, at *2 (citation omitted).

       In the instant case, the Court concludes that good cause exists to permit the limited

expedited discovery Plaintiff seeks. Plaintiff has established that he needs to conduct the

requested discovery in order to learn Defendants’ identities so that he may timely effect service

under Federal Rule of Civil Procedure 4(m). Cf. Yates v. Young, Nos. 84-5586, 85-5701, 1985

WL 13614, at *2, 772 F.3d 909 (Table) (6th Cir. Aug. 28, 1985) (“Although designation of a ‘John

Doe’ defendant is not favored in the federal courts, it is permissible when the identity of the

alleged defendant is not known at the time the complaint is filed and plaintiff could identify

defendant through discovery” (citations omitted)); Petty v. Cty. of Franklin, 478 F.3d 341, 345–46

(6th Cir. 2007) (affirming district court’s dismissal of unnamed John Doe defendants pursuant to

Rule 4(m) where the plaintiff failed to substitute the real names for his John Does and had failed to
                                                   2
serve them within Rule 4(m) timeframe). In addition, without the discovery, there is a significant

risk that RMG and/or the telephone service providers could delete or destroy the information

Plaintiff needs to identify Defendants.

       Accordingly, Plaintiff’s Motion is GRANTED. Plaintiff may serve narrowly-tailored

subpoenas upon RMG and/or telephone service providers commanding disclosure of Defendants’

identifying information, including names, addresses, e-mail addresses, and telephone numbers.

Plaintiff may utilize the information obtained through these subpoena[s] solely for the purpose of

prosecuting this action.

       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
